DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment on 3/24/2022, claim 1-7 and 10-11 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vidai (WO 2015/068168 A) in view of Tsai (US 20170143934 A1) (previously cited).
	Regrading claim 1, Vidai teaches a system and method for treating eye and brain disorders (title; ) comprising every t seconds showing on a background portion of a screen ([25][68]-[69] a screen presents an image to a user and the image may have an artificial visual stimulus, Fig 3 shows this in the form of a glasses mounted display with a stimulus area; [74][79]-[80][89][0107] the stimulus may be displayed/presented as a background effect to a primary image or a flicker applied to the video frames) a lighter image and a darker image, wherein the lighter image is on average more bright than the darker image ([76] stimulation protocol may take the form of varying frequency or flickers/flashes added to the visual display); showing on non-background portion of the screen a cognitive image allowing user to engage in cognitive training or in cognitive activity ([49] the system may encourage perceptual learning through the visual presentation; Claim 38).
	Vidai teaches a stimulus system wherein a screen presents a learning activity and an additional lighting stimulus but does not explicitly disclose the frequency and timing at which the stimulus may be modulated (examiner notes the system of Vidai is capable of changing stimulus in the manner described [76]). 
	Tsai teaches a method of treating Alzheimer’s disease [0008]-[0009] where light is changed between a light and dark state at a frequency of 40 Hz so that light and dark states are equally (50%/50%) distributed over the time [0303] [0452] (Tsai teaches a range of frequencies which may be useful in treating Alzheimer’s via light stimulus).
	It would be obvious to one of ordinary skill in the art to have modified the method of Vidai to make use of the frequencies of flickering light as taught by Tsai because this process may provide a “method for reducing a level of (e.g., an amount or rate) tau phosphorylation in a visual cortex of a subject includes stimulating the subject with a plurality of light pulses at a pulse frequency of about 40 pulses/s, thereby inducing in vivo synchronized gamma oscillations in the visual cortex that reduce tau phosphorylation in the visual cortex” [0017]. 
	Regarding claims 2-4, Vidai in view of Tsai teaches the method of claim 1. Further, Tsai teaches where light treatment is changed between a light and dark state at a frequency of 40 Hz so that light and dark states are equally (50%/50%) distributed over the time [0303] [0452]; further Tsai teaches where these parameters are varied 20 Hz, 40 Hz, 80 Hz, continuous light and dark groups of treatment [0452]. Through further routine experimentation within these parameters the system of Tsai could further be modified by one of skill in the art to find the operating conditions of: 33% light, 66% dark and 66% light, 33% dark. 
	It would be obvious to one of ordinary skill in the art to have modified the method of Vidai to make use of the different frequencies of flickering light and durations as taught by Tsai because this process may provide a “method for reducing a level of (e.g., an amount or rate) tau phosphorylation in a visual cortex of a subject includes stimulating the subject with a plurality of light pulses at a pulse frequency of about 40 pulses/s, thereby inducing in vivo synchronized gamma oscillations in the visual cortex that reduce tau phosphorylation in the visual cortex” [0017]. 
	Regarding claim 6, Vidai in view of Tsai teaches the method of claim 1. Further, Vidai teaches wherein the screen is connected to or is a part of a computer device ([90] system may receive input from a connected ).
	Regarding claim 7, Vidai in view of Tsai teaches the method of claim 1. Further, Vidai teaches wherein the computer device is capable of receiving the user's input ([68] “alternation of the display properties may be triggered by either command signal delivered to the display from a controller (for example an computer or a Smartphone)”).
	Regarding claim 10, Vidai in view of Tsai teaches the method of claim 1. Further, Vidai teaches wherein cognitive image comprises at least one of: a puzzle, a Sudoku puzzle, a memory game, a crossword puzzle, an action game, a spatial orientation game, a text, or a video ([91] Vidai teaches at least when the cognitive content is a video).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vidai (WO 2015/068168 A) in view of Tsai (US 20170143934 A1)  as applied to claim 1 above, and further in view of Avidan (US 20080070207 A1) (previously cited).
	Regarding claim 5, Vidai in view of Tsai teaches a system substantially as claimed in claim 1. They do not teach wherein the cognitive training and stimulus are implemented on a TV screen.
	Avidan teaches a System and Method for Testing Memory (title) wherein the testing is implemented on an LCD display [0087] which is an analogous to a TV screen. 
	 It would be obvious to one of ordinary skill in the art to have modified the method of treatment of Vidai to be implemented on a LCD screen as taught by Avidan as this modification comprises a simple substitution of one known element (cognitive training implemented on a glasses mounted display) for another (cognitive training implemented on an LCD display) to obtain predictable results (the cognitive training and stimulation of Vidai takes place on a TV screen rather than a glasses mounted screen).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vidai (WO 2015/068168 A) in view of Tsai (US 20170143934 A1) and Awada (US 20070101289 A1).
	Regarding claim 11, Vidai teaches a system and method for treating eye and brain disorders (title) comprising every t seconds showing on a first portion of a screen ([25][68]-[69] a screen presents an image to a user and the image may have an artificial visual stimulus, Fig 3 shows this in the form of a glasses mounted display with a stimulus area; [74][79]-[80][89][0107] the stimulus may be displayed/presented as a background effect to a primary image or a flicker applied to the video frames; this first portion of the screen ) a lighter image and a darker image, wherein the lighter image is on average more bright than the darker image ([76] stimulation protocol may take the form of varying frequency or flickers/flashes added to the visual display); showing on a second portion of the screen a cognitive image allowing user to engage in cognitive training or in cognitive activity ([49] the system may encourage perceptual learning through the visual presentation; Claim 38).
	Vidai teaches a stimulus system wherein a screen presents a learning activity and an additional lighting stimulus but does not explicitly disclose the frequency and timing at which the stimulus may be modulated (examiner notes the system of Vidai is capable of changing stimulus in the manner described [76]) or wherein the first and second portion of the screen are adjacent without overlap (Fig. 3 appears to show that the two screen portions overlap; examiner notes that the system of Vidai is capable of receiving input from a computer source which one of ordinary skill would recognize to be capable of modifying the display windows sizes and orientations). 
	Tsai teaches a method of treating Alzheimer’s disease [0008]-[0009] where light is changed between a light and dark state at a frequency of 40 Hz so that light and dark states are equally (50%/50%) distributed over the time [0303] [0452] (Tsai teaches a range of frequencies which may be useful in treating Alzheimer’s via light stimulus).
	It would be obvious to one of ordinary skill in the art to have modified the method of Vidai to make use of the frequencies of flickering light as taught by Tsai because this process may provide a “method for reducing a level of (e.g., an amount or rate) tau phosphorylation in a visual cortex of a subject includes stimulating the subject with a plurality of light pulses at a pulse frequency of about 40 pulses/s, thereby inducing in vivo synchronized gamma oscillations in the visual cortex that reduce tau phosphorylation in the visual cortex” [0017]. 
	Vidai in view of Tsai do not teach wherein the first and second portion of the screen are adjacent without overlap.	
	Awada teaches a method for displaying multiple windows on a display area wherein the first and second portion of the screen are adjacent without overlap (Figs 6 and 7; [0006] a video may be displayed with another working window adjacent to the video without overlap).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Vidai to make use of adjacent non-overlapping widows to display the video content and a stimulus in separate windows because the “window may, for example, provide a video stream that is being watched by the user while working within another window. It is desirable to be able to maximize use of the viewable display space allocated to a second window when a first window, with dimensions smaller than the maximum display area, is designated to always be open and viewable.” [0006]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792      

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 July 2022